FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMAD SETIAWAN,                                 No. 07-74577

               Petitioner,                        Agency No. A095-629-952

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Mohamad Setiawan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v. Ashcroft,

319 F.3d 1179, 1182 n. 4 (9th Cir. 2003), and we deny the petition for review.

      Substantial evidence supports the BIA’s denial of withholding of removal

because Setiawan failed to demonstrate it is more likely than not he will be

persecuted as a member of a particular social group comprised of Indonesians with

United States citizen children. See id. at 1184-85.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Setiawan failed to establish it is more likely than not he would be tortured if

returned to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                           2                                      07-74577